DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all the claims may be made without serious burden.  This is not found persuasive because the examiner previous pointed out distinct features in each of inventions I-III that would require a different field of search by employing different search strategies or search queries, which the examiner considers to be search and/or consideration burden if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freson (U.S. Pub. No. 20200396406) in view of Krymski (U.S. Pub. No. 20070076109).
	Regarding claim 1, Freson discloses:
An image sensor, comprising:
a first row driver (row control circuitry 40, where row control circuitry 40 may receive row addresses from control and processing circuitry 44 and may supply corresponding row control signals to image pixels 34 over control paths 36, par. 24);
a first row line which is connected to the first row driver and extends in a first direction (corresponding control path 36 (considered to be a row line) of the control paths 36 extending in a horizontal direction, where row control circuitry 40 supplies corresponding row control signals to image pixels 34 over control paths 36, par. 24 and Fig. 2);
a first pixel, a second pixel, a third pixel and a fourth pixel which are connected to the first row line and sequentially arranged in the first direction (first through fourth pixels 34 of the array of pixels 34 arranged from left to right in a horizontal row direction as seen in Fig. 2, where row control circuitry 40 may receive row addresses from control and processing circuitry 44 and may supply corresponding row control signals to image pixels 34 over a corresponding control path 36 (considered to be a row line) of the control paths 36, par. 24 and Fig. 2);
a first column line which is connected to the first pixel and is configured to receive a first output signal from the first pixel (a corresponding vertical column line 38 connected to the first of the first through fourth pixels 34 of the array of pixels, where column lines 38 may be used for reading out image signals from image pixels 34 and for supplying bias signals (e.g., bias currents or bias voltages) to image pixels 34, par. 24 and Fig. 2);
a second column line which is connected to the second pixel and is configured to receive a second output signal from the second pixel (a corresponding vertical column line 38 connected to the second of the first through fourth pixels 34 of the array of pixels, where column lines 38 may be used for reading out image signals from image pixels 34 and for supplying bias signals (e.g., bias currents or bias voltages) to image pixels 34, par. 24 and Fig. 2);
a third column line which is connected to the third pixel and is configured to receive a third output signal from the third pixel (a corresponding vertical column line 38 connected to the third of the first through fourth pixels 34 of the array of pixels, where column lines 38 may be used for reading out image signals from image pixels 34 and for supplying bias signals (e.g., bias currents or bias voltages) to image pixels 34, par. 24 and Fig. 2);
a fourth column line which is connected to the fourth pixel and is configured to receive a fourth output signal from the fourth pixel (a corresponding vertical column line 38 connected to the fourth of the first through fourth pixels 34 of the array of pixels, where column lines 38 may be used for reading out image signals from image pixels 34 and for supplying bias signals (e.g., bias currents or bias voltages) to image pixels 34, par. 24 and Fig. 2);
a boosting circuit connected to the first to fourth column lines (bias current enable transistor 124 of each column of pixels, where control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 of each column line connected to the first through fourth pixels, par. 24, 34, 46, 53, 62, and Figs. 3 and 8),
a second row line which is connected to the boosting circuit and extends in the first direction (BIAS_EN line that extends in a vertical direction and is connected to bias current enable transistor 124 of each column of pixels, par. 24, 34 and Figs. 3 and 8);
a first boosting driver connected to a first terminal of the second row line in a direction opposite to the first direction (column control and readout circuitry 42, where bias current enable transistor 124 may be considered to be part of column control and readout circuitry (e.g., column control and readout circuitry 42 in FIG. 2), par. 34, and where control and processing circuitry 44 may be coupled to column control and readout circuitry 42 via data and control path 26, par. 24, where a BIAS_EN signals are provided by control and processing circuitry 44 to gate of a bias current enable transistor 124 having top and bottom terminals aligned in a vertical direction, par. 34 and Figs. 3 and 8)
wherein the boosting circuit is configured to
adjust a voltage of the first output signal and a voltage of the second output signal based on a first boosting enable signal received from the first boosting driver (asserting bias current enable transistor 124 (using BIAS_EN, par. 34) may cause column output line 118 to settle to an output voltage that is indicative of the voltage on floating diffusion region FD, where charge is transferred from photodiode 102 of each pixel 34 to FD, par. 56 and 58).
Freson is silent with regards to a second boosting driver connected to a second terminal of the second row line in the first direction, and adjust a voltage of the third output signal and a voltage of the fourth output signal based on a second boosting enable signal received from the second boosting driver.
Krymski discloses in par. 58, 59, and 91-93 to use a left ADC controller (driver) 134a and a right ADC controller (driver) 134b to control column ADC block 130 (as readout circuitry) using a control signals sent on control line 380 connected to both the left ADC controller (driver) 134a and the right ADC controller (driver) 134b, where each column ADC circuit 132 of ADC block 130 is connected to receive analog pixel signals from a corresponding column of pixel circuits 122 in the pixel array 120.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case it would have been obvious to try using a second boosting driver in addition to the first boosting driver in order to provide the same driving control signal to a second terminal of the second control line in the first direction, which would result in adjusting the first through fourth output signals based on a second boosting signal received from the second booster driver.  As can be seen in par. 93, providing left and right controller (driver) circuits is advantageous in that propagation delay for sending the control signals can be reduced.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second boosting driver connected to a second terminal of the second row line (BIAS_EN line) in the first direction, and adjust a voltage of the third output signal and a voltage of the fourth output signal based on a second boosting enable signal received from the second boosting driver.
Regarding claim 2, Freson further discloses:
an analog-to-digital converter which is connected to the first to fourth column lines (column control and readout circuitry 42 may be coupled to the columns of pixel array 32 via one or more conductive lines such as column lines 38, par. 24, where column control and readout circuitry 42 includes analog-to-digital converter circuits for converting read out analog signals to corresponding digital signals, par. 25),
wherein the analog-to-digital converter is configured to
receive the first to fourth output signals (column control and readout circuitry 42 may include column circuitry such as column amplifiers for amplifying signals read out from pixel array 32, sample and hold circuitry for sampling and storing signals read out from pixel array 32, analog-to-digital converter circuits for converting read out analog signals to corresponding digital signals, par. 25), and
convert the received first to fourth output signals into digital signals (column control and readout circuitry 42 may include column circuitry such as column amplifiers for amplifying signals read out from pixel array 32, sample and hold circuitry for sampling and storing signals read out from pixel array 32, analog-to-digital converter circuits for converting read out analog signals to corresponding digital signals, par. 25).
Regarding claim 3, Freson further discloses:
boosting circuit is between the first to fourth pixels and the analog-to-digital converter (bias current enable transistor 124 is between pixels 34 and additional readout circuitry containing analog-to-digital converter (ADC), par. 65 and Figs. 7 and 8).
Regarding claim 4, Freson further discloses:
boosting circuit includes a first current source connected to the first column line (current source 128 connected to column output line 118 through bias current boost enable transistor 126, par. 71 and Fig. 8), a first switch connected to the first column line (bias current enable transistor 124 connected to column output line 118, par. 71 and Fig. 8), and a second current source connected to the first switch (current source 120 connected to bias current enable transistor 124, par. 71 and Fig. 8), and
the first switch is configured to operate in response to the first boosting enable signal transferred through the second row line (control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 of each column line connected to the first through fourth pixels to provide I.sub.BIAS to column output line 118 based on signal BIAS_EN, par. 24, 34, 46, 53, and 71, and Figs. 3 and 8).
Regarding claim 5, Freson further discloses:
boosting circuit includes
a first sub-boosting circuit connected between the first column line and the second row line (bias current enable transistor 124 of the first pixel and column line of the first through fourth pixel and column lines, where control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 the column line connected to the pixels, par. 24, 34, 46, 53, and Figs. 3 and 8);
a second sub-boosting circuit connected between the second column line and the second row line (bias current enable transistor 124 of the second pixel and column line of the first through fourth pixel and column lines, where control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 the column line connected to the pixels, par. 24, 34, 46, 53, and Figs. 3 and 8);
a third sub-boosting circuit connected between the third column line and the second row line (bias current enable transistor 124 of the third pixel and column line of the first through fourth pixel and column lines, where control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 the column line connected to the pixels, par. 24, 34, 46, 53, and Figs. 3 and 8); and
a fourth sub-boosting circuit connected between the fourth column line and the second row line (bias current enable transistor 124 of the fourth pixel and column line of the first through fourth pixel and column lines, where control signal BIAS_EN may be provided to control and processing circuitry (e.g., control and processing circuitry 44 in FIG. 2) over control paths (e.g., data and control path 26 in FIG. 2), par. 34 and Fig. 2 and 3, and provided to bias current enable transistor 124 the column line connected to the pixels, par. 24, 34, 46, 53, and Figs. 3 and 8).
Regarding claim 6, see the rejection of claims 1 and 5 and note that the limitations of claim 6 were shown as referenced below:
the image sensor is configured to cause the first and second boosting enable signals to be applied to the first and fourth sub-boosting circuits, respectively, at a same first time (the image sensor has first through fourth sub-boosting circuits, as bias current enable transistor 124, as shown in the rejection of claim 5, and the first and second boosting enable signals are applied at the same time to the bias current enable transistors 124 using a single BIAS_EN line as shown in the rejection of claim 1), and
the image sensor is configured to cause the first and second boosting enable signals to applied to the second and third sub-boosting circuits, respectively, at a same second time (the image sensor has first through fourth sub-boosting circuits, as bias current enable transistor 124, as shown in the rejection of claim 5, and the first and second boosting enable signals are applied at the same time to the bias current enable transistors 124 using a single BIAS_EN line as shown in the rejection of claim 1).
Regarding claim 8, Freson further discloses:
first pixel includes
a photoelectric conversion element which is configured to receive incident light (photodiode 102 may accumulate charge in response to incident light, par. 31, 55, and Fig. 3), and
a transfer transistor which connects the photoelectric conversion element and the first column line (row select transistor 116 between photodiode 102 and column line 118, par. 31, 32, and Fig. 3),
the transfer transistor is configured to operate in response to a transfer control signal received from the first row driver (row select transistor 116 receives control signal RS where control signals RS may be provided by row control circuitry (e.g., row control circuitry 40 in FIG. 2) over control paths (e.g., control paths 36 in FIG. 2), par. 34), and
the first boosting driver is configured to output the first boosting enable signal after the transfer control signal is applied (when it is desired to sample a signal from the floating diffusion region FD, row select transistor 116 may be asserted using RS, par. 34 and 35, and to decrease settling time boost enable transistor 126 is asserted and the total bias current applied to column output line 118 is therefore increased from I.sub.BIAS (when boost enable transistor 126 is not asserted) to the sum of I.sub.BIAS and I.sub.BOOST (when boost enable transistor 126 and bias current enable transistor 124 are asserted), par. 37 and 58).
	Regarding claim 9, Freson further discloses:
first pixel includes a reset transistor which connects a voltage source and the first column line (reset transistor 108 resets the floating diffusion FD is response to signal RST, where the reset transistor is connected to column line 118 through floating diffusion FD, par. 55 and Fig. 3),
the reset transistor is configured to operate in response to a reset control signal received from the first row driver (reset transistor 108 resets the floating diffusion FD is response to signal RST, where control signal RST is provided by row control circuitry (e.g., row control circuitry 40 in FIG. 2) over control paths (e.g., control paths 36 in FIG. 2), par. 34, 55, and Fig. 3), and
the first boosting driver is configured to output the first boosting enable signal after the reset control signal is applied (before readout, photodiode 102 may accumulate charge in response to incident light. When is time for readout to occur, reset transistor 108 may be asserted at step 202, par. 55, then later at step 210 I.sub.BIAS is applied by asserting BIAS_EN, par. 58).
Regarding claim 10, Freson is silent with regards to a second row driver connected to the first row line, wherein the first row line and the first to fourth pixels are between the first and second row drivers.  Krymski discloses in par. 58, 59, and 91-93 to use a left ADC controller (driver) 134a and a right ADC controller (driver) 134b to control column ADC block 130 (as readout circuitry) using a control signals sent on control line 380 connected to both the left ADC controller (driver) 134a and the right ADC controller (driver) 134b, where each column ADC circuit 132 of ADC block 130 is connected to receive analog pixel signals from a corresponding column of pixel circuits 122 in the pixel array 120.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case it would have been obvious to try using a second row driver (a right row control circuitry 40) connected to an opposite side of the image sensor from the first row driver (left positioned row control circuitry 40 as shown in Fig. 3) similar to how Krymski provides a same control signal to a single line from left and right sides of circuitry.  As can be seen in par. 93, providing left and right controller (driver) circuits is advantageous in that propagation delay for sending the control signals can be reduced.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second row driver connected to the first row line.  The modification results in the first row line and the first to fourth pixels are between the first and second row drivers as row control circuitry 40 would be on left and right sides of the pixels with control paths 36 in the middle.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, no prior art could be located that teaches or fairly suggests image sensor is configured to cause the second boosting enable signal to be applied to the third sub-boosting circuit before the first boosting enable signal is applied to the first sub-boosting circuit and before the second boosting enable signal is applied to the first sub-boosting circuit, in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697